Case 4:19-cv-00730-ALM Document 25-1 Filed 06/29/20 Page 1 of 1 PageID #: 130




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 CREOLA COTTON,                                   §
       Plaintiff,                                 §
                                                  §
 v.                                               §          Civil Action No. 4:19-cv-00730
                                                  §          Judge Mazzant
                                                  §
 KROGER TEXAS L.P., D/B/A KROGER                  §
      Defendant.                                  §          JURY DEMANDED

                        AGREED ORDER OF DISMISSAL WITH PREJUDICE

       The Court has been advised by the parties that all matters in controversy between Plaintiff

Creola Cotton and Defendant Kroger Texas, L.P., d/b/a Kroger have been fully and completely

compromised and settled and that Plaintiff no longer desires to pursue this cause or any claims

related to this cause against Defendant. Therefore, the Court is of the opinion that this case

should be dismissed with prejudice to the refiling of it.

       IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that that Plaintiff’s claims against

Defendant Kroger Texas, L.P., d/b/a Kroger in this action be dismissed with prejudice against the

refiling of same, each party to pay their own court costs.
